Citation Nr: 0926422	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative disc disease of the lumbar spine 
(low back disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to January 
1993 and February 1998 to March 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision, which granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 10 percent disability rating, 
effective March 21, 2006.  

The Veteran testified before the undersigned during a 
February 2008 travel board hearing.  A RO hearing was also 
held on July 2007 where the Veteran testified about her back 
disability.  Transcripts for both hearings have been 
associated with the claims file.  

In November 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  

In December 2008, the Veteran submitted evidence relating to 
treatment received for cervical disc displacement and 
indicated that these records should be analyzed in addressing 
her back disability.  Because the Veteran must be evaluated 
separately for disabilities of the thoracolumbar and cervical 
spine segments, and due to the fact that the Veteran appears 
to be raising an informal claim for a cervical spine 
disability, this matter is REFERRED to the RO to clarify the 
Veteran's claim and adjudicate it properly.  


FINDING OF FACT

The Veteran's forward flexion of the lumbosacral spine was 
greater than 60 degrees but less than 85 degrees on use.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection for her back 
disability.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support her claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist with respect to initial rating claims 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).

VA opinions with respect to the matter on appeal were 
obtained in July 2006 and January 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The July 2006 
opinion, considered all pertinent evidence of record, 
including the Veteran's in-service treatment and statements 
from the Veteran.  The January 2009 opinion also considered 
all the pertinent evidence of record, to include the 
Veteran's July 2006 VA examination, her service treatment 
records, and the Veteran's own statements.  It provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

There are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Initial Rating

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for her back disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran is currently rated at 10 percent disabled due to 
her back disability under Diagnostic Code (DC) 5242.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine. Id.

The Veteran submitted CD images taken from Fort Leonard Wood 
Army Hospital in August 2005 and from Baptist Health Hospital 
in July 2008.  She also submitted x-ray images of her spine 
from Healthcare Plus dated in July 2008.  The CDs and printed 
x-ray films only show images, without diagnostic reports 
interpreting them.  The Board has no reason to doubt they 
show the Veteran has degenerative disc disease of the lumbar 
spine.  However, these MRI and x-ray images do not indicate 
the limitations of her range of motion.  As such, they do not 
assist the Veteran in showing that her low back disability is 
worse than the 10 percent disability rating currently 
assessed.  

In June 2006, the Veteran underwent a VA examination wherein 
the examiner took the Veteran's medical history and reviewed 
the claims file.  The Veteran complained of intermittent pain 
radiated down her right leg and reported occasional flare-
ups.  Functionally, she limited her lifting to 20 pounds or 
any repetitive bending activities as well as physical 
activities.  She did not use a cane or brace for her 
condition and reported no incapacitating events.  On 
examination, the examiner revealed the Veteran's gait was 
normal.  The spinous processes were of normal alignment 
without spasm.  There was bilateral tenderness to palpitation 
of the lower lumbar spine.  Her forward flexion was 90 
degrees with pain at 80 degrees.  Her posterior flexion was 
10 degrees with pain at 5 degrees.  Lateral flexion was 30 
degrees bilaterally with pain at 20 degrees.  Rotary flexion 
was 50 degrees bilaterally.  No additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or functional impairment following repetitive stress 
testing was noted for the cervical or lumbar spine.  X-rays 
taken in July 2006 showed minimal spurring at L3/4.  She was 
diagnosed with degenerative disc disease and degenerative 
joint disease of the lumbar spine.  

In March 2007, a VA physician opined that her degenerative 
disease of the spine prohibited her from doing any heavy 
lifting.  An April 2007 x-ray report notes that the Veteran 
had minimal hypertrophic spurring at L4.  The Veteran also 
submitted documents showing that she was prescribed muscle 
relaxant medication in August 2007.  

In January 2009, the Veteran underwent a second VA 
examination to assess her low back disability.  The examiner 
took her medical history, reviewed the previous July 2006 VA 
examination, and studied her claims file.  The Veteran 
complained that since her last VA examination, her back pain 
has slowly gotten worse.  She reported occasional flare-ups 
of pain when the weather changed although she noted that her 
range of motion was not impacted at those times.  She 
reported that her current employment made accommodations for 
her increased back pain and temporarily transferred her to a 
desk job assignment where she is able to do administrative 
work.  (Previously she had worked as a security guard and 
indicated that wearing a gun belt had hurt her back.)  She 
did not report any incapacitating spells or ankylosis of the 
spine.  She noted functional impairment involving bending and 
lifting wherein she limited lifting objects above 10 pounds.  
She wears a back brace and walks with a normal gait.  On 
examination, her lumbar spine was tender on the left side at 
L5.  There was no paraspinous muscle spasms noted at that 
time.  Her forward flexion was 80 degrees with pain to 20 
degrees.  Backward extension was limited by pain to 20 
degrees.  Lateral flexion was limited to 25 degrees on the 
left side.  Rotation was limited by pain to 25 degrees 
bilaterally.  With repetition, there was no additional loss 
in range of motion due to pain, fatigue, weakness, or 
incoordination.  During flare-ups, she will have increased 
pain but any additional range of motion limitations could not 
be estimated.  There was no sensory loss with monofilament 
testing and no evidence of any radiulopathy or neurological 
abnormality in the lower extremities.  She was diagnosed with 
degenerative disc disease of the lumbar spine.  

During her July 2007 RO hearing, the Veteran testified that 
she had difficulty finding a job which required physical 
labor and indicated that she is enrolled in a vocational 
rehabilitation program.  At that time, she felt constant pain 
which was exacerbated by repetitive motion of stooping and 
bending.  She testified that, although no medical 
documentation notes it, she experienced spasms which were 
treated with medication.  In February 2008, she testified 
before the undersigned during a travel board hearing that her 
back pain had gotten worse.  She stated that her range of 
motion was severely impacted when she bent at the waist.  She 
also noted that while working at her former job she missed a 
couple of days work due to her disability.  In her December 
2008 statement, she also contends that her back problem 
caused muscular spasms and pain that traveled down her legs 
after standing, pending, twisting, and lifting.  

In a February 2009 statement, the Veteran noted that she has 
occasional back spasms; however, indicated that during the 
January 2009 VA examination she was not suffering from 
spasms.  While the Board acknowledges that the Veteran likely 
experiences back spasms at various times, the 10 percent 
rating under 38 C.F.R. § 4.71a contemplates back spasms.  As 
such, this statement does not support a claim for an 
increased rating.   

The Veteran submitted third-party statements from friends and 
her husband in support of her claim.  A March 2008 statement 
from a retired licensed practical nurse, noted that the 
Veteran's complaints of back pain had increased over the 
years.  In a friend statement, dated in February 2008, he 
indicated witnessing the Veteran suffer from back pain.  A 
statement from her husband, dated in February 2009, indicated 
that the Veteran suffered from serious back pain since her 
active duty.  The Board does not doubt that the Veteran 
suffers from back pain as a result of her low back 
disability.  However, the above statements do not support her 
claim for an initial rating as disability ratings for the 
spine require mechanical measurement of the Veteran's limited 
range of motion.  To the extent they show functional loss due 
to the Veteran's pain, weakness, or incoordination, the Board 
takes them into consideration.  

The Veteran also submitted literature relating to the type of 
combat gear she wore as well as the vehicle and equipment she 
operated during active service.  Again, these statements do 
not support her initial rating claim as they do not show any 
limited range of motion or functional loss.  

The medical evidence shows that the Veteran's range of lumbar 
spine motion greatly exceeds the requirements for a rating in 
excess of 10 percent.  Even considering the Veteran's 
additional loss of motion due to pain, she continues to 
exceed 60 degrees of forward flexion.  In other words, the RO 
has already considered the rule of DeLuca, supra.  The 
Veteran's additional functional loss due to painful motion 
was included in the application for the Ratings Formula.  The 
Board concludes that a higher rating is not warranted under 
DeLuca.  There is no evidence to show that she has severe 
muscle spasms to result in an abnormal gait or abnormal 
spinal contour.  The Board finds that the Veteran does not 
meet the criteria for a higher rating under the General 
ratings Formula for spinal Diseases and Disabilities.  See 
38 C.F.R. § 4.71a, supra.   

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, at Note (1).  Despite her allegations to 
the contrary, her neurological functioning was tested at her 
VA examinations in July 2006 and January 2009, and was 
normal.  There was no sensory loss, evidence of any 
radiculopathy, or neurological abnormality in the lower 
extremities.  Further, her gait was normal during both 
examinations.  The Board finds that there are no objective 
neurological abnormalities which would merit a separate 
evaluation.

Because the Veteran's service-connected disability involves 
degenerative disc disease, the Board has also considered 
whether rating the disability under the formula for rating 
intervertebral disc syndrome is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  A 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Id.   
 
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  There is no evidence to show in 
either the VA records or her private treatment records that 
the Veteran has ever been placed on bed rest due to her low 
back disability.  That being the case, the Board concludes 
that the criteria for a rating in excess of 10 percent for 
traumatic degenerative changes of the lumbar spine are not 
met. 
 
Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 10 percent at 
any time during the period on appeal.  The Board concludes 
that staged ratings are inapplicable. 
 
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.   
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for her back 
disability.  Indeed, it does not appear from the record that 
she has been hospitalized at all for that disability.  
Additionally, there is no shown to be evidence of marked 
interference with employment due solely to this disability.  
Although the Veteran has indicated that she has had 
difficulty maintaining her job as a security guard given her 
back problems, she has successfully transitioned into an 
administrative job.  There is nothing in the record which 
suggests that the Veteran's back disability itself markedly 
impacted her ability to perform this job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.  



____________________________________________
K. PARRAKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


